Citation Nr: 1711142	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-03 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot condition (claimed as flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a May 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

This matter was previously before the Board in March 2014, which in pertinent part, reopened the Veteran's service connection claim for a bilateral foot disability and denied the claim on the merits.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an April 2015 Memorandum Decision, the Court vacated the portion of the Board's March 2014 decision that denied service connection for a bilateral foot condition and remanded the matter for readjudication.  In August 2015, the Board remanded this matter for the Veteran to undergo a VA examination to determine the etiology of his bilateral foot disability.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In this case the Veteran's October 1973 entrance examination noted pes planus, not considered disabling.  Since the Veteran's bilateral foot condition preexisted service, the Veteran may be entitled to service connection if his bilateral foot condition was aggravated during service.  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 USCA § 1153; 38 C.F.R. § 3 306(a).

Service treatment records indicate that the Veteran sought treatment for his feet on two occasions.  In August 1974, the Veteran complained of painful feet from flat feet.  The examiner noted that the Veteran's feet were slightly flat.  In February 1975, the Veteran complained of painful heels.  The examiner gave the Veteran a no running profile.  X rays showed no significant abnormality of his feet.  On his April 1975 separation exam, the Veteran reported a history of foot trouble, but no foot condition was noted on the Veteran's separation exam.  Aside from these incidents the Veteran s service treatment records are silent of complaints for or treatment of any foot condition.

Post service treatment records indicate that in August 2008 the Veteran reported that he has had flat feet nearly his entire life.  The Veteran noted that he had problems with his feet in the military but since separation from service he did not seek treatment for his feet.  The examiner diagnosed the Veteran with bilateral pes plano valgus posterior tibial tendonitis, sinus tarsitis and bilateral onychocryptosis 1-5.  Private treatment records dated December 2008 indicate that the Veteran's bilateral foot condition has gradually increased over the years.

In June 2011, the Veteran presented for a VA examination.  The Veteran reported that he has had problems with his feet since service.  The examiner found no evidence of painful motion, swelling instability weakness or abnormal weight bearing.  The examiner found evidence of tenderness on the bottom of the feet.  The examiner provided a diagnosis of mild pes planus without hallux valgus.  The Veteran reported that his bilateral foot condition had a moderate impact on his chores exercise and sports and a mild impact on shopping and recreation.  The examiner indicated that mild pes planus was noted on the Veteran s entrance exam The examiner opined that the Veteran s bilateral foot condition was less likely than not permanently aggravated by his military service.  The examiner explained that the Veteran's entrance examination noted mild pes planus and that he did not require treatment until 33 years after service.  In addition, the examiner noted that although the Veteran felt that his bilateral foot condition was caused by his military service the Veteran reported during his August 2008 podiatrist visit that he had flat feet all of his life.  The examiner found that the Veteran's service did not aggravate his bilateral foot condition and indicated that the Veteran's morbid obesity, his advancing age and his predisposition to develop changes of his feet with the aging process were the most aggravating factors.

During his May 2012 Board hearing the Veteran reported that his feet starting hurting after basic training.  The Veteran noted that he had to march on the beach with a full field pack and that it was hard on his feet.

In a March 2014 decision, the Board denied the claim, finding that the evidence does not establish the Veteran's current bilateral foot condition either began during or was otherwise caused or aggravated by his military service.

In its April 2015 Memorandum Decision, the Court found that the Board, in its March 2014 decision, relied on its own unsubstantiated medical opinion when it concluded that the Veteran's preexisting bilateral pes planus was not aggravated during his service.  The Court noted that the Board did not reconcile that pes planus (commonly known as flat foot) was noted as non-disabling upon October 1973 service entrance examination and then was not noted on April 1975 service separation examination, despite recognizing that it was a preexisting condition.  The Court also pointed out that the Board did not take into consideration the Veteran's lay statements that his foot pain began during service and did not explain why the evidence of record did not reflect an increase in disability when service treatment records (STRs) reflected that pes planus required treatment and placement on restricted duty during service.

In order to comply with the Court's decision, in August 2015, the Board found that a remand for a medical opinion was necessary.  Pursuant to the August 2015 Board remand, the Veteran underwent a VA examination in April 2016.  However, the Board finds that this opinion is inadequate and it is necessary to obtain an addendum opinion.  The April 2016 examiner stated that the Veteran's foot disability appears to be congenital and there is no indication that the Veteran's preexisting bilateral flat feet increased in severity during his military service.  However, the examiner did not provide an adequate rationale for this statement, and did not address the fact that the flat feet that were noted as being nondisabling on entrance were later noted to be painful and required restricted duty.  The examiner noted that there was no mention or complaints about the Veteran's foot problems on his separation examination, but provided no other rationale or discuss how the Veteran's complaints of foot pain in service did not constitute an increase in severity of his foot disability.  

As such, remand is necessary to obtain an opinion that addresses these pertinent medical questions.

The Board's August 2015 remand also discussed the potential absence of VA treatment records at the Winston-Salem Community Based Outpatient Clinic (CBOC).  The most recent treatment records from this facility are from June 2014.  It does not appear that these treatment records have been obtained.  As VA treatment records are constructively of record, updated pertinent records from this facility should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent VA treatment records from the Winston-Salem CBOC from June 2014 to the present.  All efforts to obtain these records must be documented in the claims file.  In the event that it is determined that the records are unable to be obtained or do not exist, a formal determination must be made and the Veteran must be provided appropriate notice, pursuant to 38 C.F.R. § 3.159(c)(2). 

2. Once the above requested development has been completed, return the Veteran's claims file to the medical professional who provided the April 2016 VA examination, to obtain a new medical opinion regarding the question of whether there was aggravation of a foot disabilities during service.

After reviewing the record, and with consideration of the Veteran's lay statements, the medical professional should address the following:

Did the Veteran's pre-existing flat feet undergo an increase in severity during service?  The opinion should be based on all evidence of record pertaining to the severity of the manifestations of the disability prior to, during and after service.  The examiner must specifically address the complaints made during service as noted in the service medical records.   

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

A new examination should only be performed if the medical professional providing the opinion determines it is necessary.

4. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



